ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_05_FR.txt. 131

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

Je souscris à l’opinion exprimée par la Cour dans son avis consultatif, à
savoir que le transfert du Bureau régional d'Alexandrie à son nouvel
emplacement, au cas où ce transfert serait inévitable, doit s'effectuer en
bon ordre et nuire le moins possible aux travaux de l'Organisation et aux
intérêts de l'Egypte. Toutefois, comme je suis d’une opinion différente de
celle qui est exprimée dans l'avis consultatif au sujet de certains des points
de droit qu’il évoque, je crois devoir faire connaître mes propres vues, qui
sont exposées ci-dessous.

* * *

1. A mes yeux, l'accord de 1951 entre l'Egypte et l'OMS ne régit pas le
transfert du Bureau régional de la Méditerranée orientale hors d’Alexan-
drie, et les dispositions de la section 37 de cet accord concernant la négo-
ciation et le préavis ne sauraient s’appliquer à un tel transfert. A cet égard,
il faut examiner la relation qui existe entre l’accord de 1951 entre l'Egypte
et TOMS, d'une part, et l'établissement et la fixation du siège du Bureau
régional à Alexandrie. d’autre part.

Au cours des audiences, le directeur de la division juridique de l'OMS a
déclaré :

« La disposition qui fait l'objet de la demande d’avis consultatif
s'est bornée à reprendre purement et simplement une disposition
analogue figurant dans l'accord entre la Suisse et l'OMS de 1948,
lequel accord reprenait également une disposition identique figurant
dans l'accord conelu entre le BIT et la Confédération suisse en 1946.
Ceci explique que le texte en question n’ait pas fait l’objet de discus-
sions approfondies lors de son adoption car il reproduisait une clause
déjà bien connue. » (Audience du 23 octobre 1980.)

* *

2. En fait, la section 37 de l'accord de 1951 entre l'OMS et l'Egypte est
pratiquement identique à l’article 29 de l'accord conclu en 1948 entre
POMS et la Suisse. A cet égard, il convient de commencer par examiner
Pétablissement du siège de l'OMS à Genève en 1948 et la conclusion de
l'accord de 1948 entre l'OMS et la Suisse.

La Conférence internationale de la Santé convoquée par l'Organisation
des Nations Unies en juillet 1946 s’est terminée par la signature de la
Constitution de POMS. Au chapitre X de cette Constitution, l'article 43
stipule :

62
INTERPRÉTATION DE L’ACCORD (OP. IND. ODA) 132

« Le lieu du siège de l'Organisation sera fixé par l’Assemblée de la
Santé, après consultation des Nations Unies. »

La Commission intérimaire, constituée en application de l’arrangement
conciu à la Conférence internationale de la Santé, était chargée, entre
autres, de faire « des études portant sur le lieu d’établissement du siège de
l'Organisation » (2, 5), ii)). Au cours des délibérations de la Commission,
qui s’est réunie cinq fois entre juillet 1946 et février 1949, les questions de
l'établissement et du lieu de siège de Organisation et de l'accord avec la
Suisse concernant le statut juridique de l'Organisation ont été traitées
séparément ou, plus exactement, les discussions relatives à l’accord avec la
Suisse ont précédé le choix du lieu où serait établi le siège de l’Organisa-
tion.

3. Le secrétaire exécutif de la Commission intérimaire a rencontré le
comité des représentants de la Confédération suisse et des autorités gene-
voises les 18 et 19 septembre 1946 pour discuter du projet d'accord indi-
quant les privilèges, immunités, garanties et facilités de toute espèce dont
jouirait TOMS si cette Organisation installait son siège en Suisse (OMS,
Actes officiels, n° 4, p.72). En conséquence, on a mis au point un projet
d'accord entre le Conseil fédéral suisse et l'OMS pour régler le statut
Juridique de cette Organisation en Suisse, ainsi que le projet d’arrangement
pour l'exécution de cet accord ; l'accord a été diffusé en tant que document
de POMS le 16 octobre 1946 (ibid. p. 81). Le secrétaire exécutif a exprimé à
cette occasion le vœu que mutatis mutandis ces deux textes soient appliqués
à titre provisoire aux services qui seraient gérés à Genève par la Commis-
sion intérimaire jusqu’au moment où cette organisation aurait choisi le lieu
de son siège permanent. Le Conseil fédéral suisse s’est déclaré d'accord
avec cette proposition à sa séance du 25 octobre 1946. La lettre du dépar-
tement politique fédéral suisse au secrétaire exécutif en date du 28 octobre
1946 précisait clairement que cet accord était proposé afin de régler le
statut juridique de l'OMS en Suisse au cas où celle-ci déciderait de fixer son
siège à Genève (ibid., p. 88). Cela se situe près de deux ans avant que
Genève soit effectivement choisie comme site du siège de POMS.

4. Asa troisième session (mars/avril 1947) la Commission intérimaire,
sur la base des recommandations du groupe temporaire de consultants
juridiques sur les privilèges et immunités (à savoir, les privilèges et immu-
nités que le Gouvernement suisse devait accorder à l'OMS et à sa Com-
mission intérimaire) a adopté une résolution notant avec satisfaction la
conclusion du projet d’accord du 19 septembre 1946 et a estimé que ce
projet, le projet d’arrangement du même jour et la lettre du 28 octobre
1946, de même que la résolution elle-même, constitueraient un accord
juridique entre le Gouvernement fédéral suisse et la Commission intéri-
maire ayant force obligatoire pour les deux parties tant que la Commission
intérimaire continuerait à exister (OMS, Actes officiels, n° 5, p. 23 et 139).
Le secrétaire exécutif a informé le Conseil fédéral suisse de cette résolution

63
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 133

dans une lettre dont la date n’est pas certaine, mais qui est en tout cas
antérieure au mois d'août 1947 (OMS, Actes officiels, n° 5, p. 140, n° 6,
p. 66). A la fin de cette lettre, le secrétaire exécutif écrivait ceci :

« Il est peut-être superflu d'ajouter que l’Assemblée mondiale de la
Santé devra donner son approbation au « projet d’accord » en ques-
tion si elle désirait voir appliquer les dispositions dudit « projet d’ac-
cord » à l'Organisation mondiale de la Santé. » (OMS, Actes officiels,
n° 5, p. 141.)

Dans son rapport final (1948), la Commission intérimaire recomman-
dait à l’Assemblée mondiale de la Santé de décider d'approuver, sans
modification, le projet d'accord du 19 septembre 1946, ainsi que le projet
d’arrangement d'exécution qui accompagne (OMS, Actes officiels, n° 10,
p. 121).

5. A la première Assemblée mondiale de la Santé, qui s’est tenue à
Genève en juin et juillet 1948, le secrétaire exécutif a expliqué les projets
d’accord et d’arrangement à la commission des questions juridiques (OMS,
Actes officiels, n° 13, p. 278) qui a unanimement décidé de recommander à
l'Assemblée mondiale de la Santé de les accepter (ibid., p. 279). Le 17 juillet
1948, l'Assemblée mondiale de la Santé elle-même a adopté sans objection,
à sa quatorzième séance plénière, le rapport de la commission des ques-
tions juridiques où l’on trouvait le texte de cette recommandation approu-
vant l’accord et l’arrangement, avec seulement une légère modification
pour ce dernier (ibid. p. 97). Cela constituait la mesure finale prise par
PAssemblée mondiale de la Santé au sujet de l'accord entre la Suisse et
POMS. L’accord et l’arrangement d'exécution ont été approuvés par le
Conseil fédéral suisse le 21 août 1948 et ils sont entrés en vigueur à cette
date avec effet rétroactif au 17 juillet 1948 (Nations Unies, Recueil des
traités, vol. 26, p. 331). L'accord est intitulé « Accord pour régler le statut
juridique de POMS en Suisse ».

6. Entre-temps, la question du lieu où serait établi le siège de l'OMS
faisait l’objet de négociations entre l'OMS et le Gouvernement suisse, tout
à fait indépendantes de l’examen du projet d'accord. A sa deuxième session
(novembre 1946), la Commission intérimaire a nommé un comité interne
de cinq membres pour procéder à des études sur la question du siège futur
de l'OMS (OMS, Actes officiels, n° 4, p. 15). Le 6 mars 1947, conformément
au vœu exprimé par ce comité interne de cinq membres, le Secrétariat a
adressé une lettre circulaire à tous les gouvernements invités à la Confé-
rence internationale de la Santé à New York pour leur demander de
communiquer leurs offres ou leurs avis concernant l'établissement de
bureaux de l'OMS (OMS, Actes officiels, n° 5, p. 65). Pendant la troisième
session de la Commission intérimaire (tenue en mars/avril 1947), le comité
du siège a procédé à certaines enquêtes sur les divers emplacements pos-
sibles du siège (ibid, p. 136) et un rapport du secrétaire exécutif a été

64

 
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 134

soumis en août 1947 à la Commission intérimaire, pour examen à sa
quatrième session (août/septembre 1947). Plusieurs emplacements possi-
bles pour le siège y étaient mentionnés, sur la base des réponses à la lettre
circulaire de la Commission intérimaire (OMS, Actes officiels, no 6, p. 43).

A la cinquième session de la Commission intérimaire (tenue en janvier/
février 1948) le comité du siège a préparé une analyse détaillée de New
York, Genève, Paris et du Royaume-Uni comme emplacements possibles
du siège à divers points de vues (OMS, Actes officiels, n° 7, p. 217).
Toutefois, il a été convenu le 5 février 1948 qu’il appartiendrait à l’As-
semblée mondiale de la Santé, qui devait se tenir quelques mois plus tard,
de prendre une décision sur l’emplacement du siège (ibid, p. 56).

7. Le président a présenté à la commission du siège et de l’organisation
régionale, au cours de la première Assemblée mondiale de la Santé (tenue
en juin/juillet 1948), un bref résumé de la question en se référant en
particulier aux opinions exprimées jusque-là par les différents pays sur les
divers emplacements possibles pour le siège. Il a été généralement reconnu
que, si Genève n'était pas en soi un centre médical très important, il
s'agissait d’une ville ayant en Europe une situation tellement centrale
qu’elle était facilement accessible pour les différents centres médicaux
(OMS, Actes officiels, n° 13, p. 330).

La commission a finalement décidé à l’unanimité du choix de Genève
comme siège permanent de l'Organisation mondiale de la Santé, a rédigé
une résolution à soumettre à l’Assemblée de la Santé pour adoption, et le
rapport de la commission dans lequel figurait ce projet de résolution a été
examiné à la dixième séance plénière, tenue le 2 juillet 1948. Cette réso-
lution était ainsi rédigée :

« L'Assemblée de la Santé décide par la présente que Genève sera
le siège permanent de l’Organisation mondiale de la Santé. »
(WHA1.96 ; ibid, p. 77 et 330.)

En l’absence d’objections, le président a annoncé que Genève avait été
choisie comme siège permanent de l’Organisation sous réserve que l’As-
semblée consulte le Secrétaire général de l'Organisation des Nations Unies
(ibid., p. 77).

8. Aprés cette décision, le délégué de la Suisse a fait la déclaration
suivante :

« Au nom de la délégation suisse, je tiens à vous remercier dès
aujourd’hui de l’honneur que vous faites à notre pays en choisissant
Genève comme siège de l'Organisation mondiale de la Santé. Si, après
consultation des Nations Unies, votre décision devient définitive,
comme nous le souhaitons vivement, soyez assurés que le Conseil
fédéral examinera, de concert avec les autorités genevoises et dans
l'esprit le plus compréhensif et le plus libéral, les mesures à prendre
pour faciliter l’installation et les activités de l'Organisation mondiale
de la Santé dans cette ville. » (Zhid)

65

 
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 135

Dans sa résolution 168 (VIT) du 23 juillet 1948, le Conseil économique et
social a

« estim[é] que l’établissement du siège de Organisation mondiale de
la Santé à Genève [était] parfaitement conforme aux intérêts des
Nations Unies et de l'Organisation mondiale de la Santé. »

Cette résolution du Conseil économique et social a été présentée le 24 juil-
let 1948 à la seizième séance plénière de la première Assemblée mondiale
de la Santé et le président a déclaré que la résolution quant au siège
permanent à Genève était définitivement confirmée (OMS, Actes officiels,
n° 13, p. 103).

9. 11 me semble que, d’après l’analyse du procédé par lequel l’accord de
1948 entre la Suisse et TOMS a été élaboré, d’une part, et considérant que,
d’autre part, le choix de Genève comme siège de l'OMS a résulté d’un autre
processus, il est difficile de conclure que l’établissement et l’installation du
siège de POMS à Genève étaient régis par l'accord passé entre la Suisse et
POMS.

10. Comme l’a déclaré le directeur de la division juridique de POMS
(par. 1 ci-dessus), l’article 29 de l’accord de 1948 entre l'OMS et la Suisse
reprenait également mot pour mot l’article 30 de l’accord entre l'OIT et la
Suisse. De plus, ces deux accords sont pratiquement identiques, sauf que
Paccord entre l'OIT et la Suisse contient une disposition supplémentaire
concernant le régime de transition qui pourrait se révéler nécessaire, du fait
que le Bureau international du Travail existait depuis longtemps déjà.

Le rapport du comité temporaire de consultants juridiques en date du
26 avril 1947, qui a été soumis à la troisième session de la Commission
intérimaire, et dont il a été question au paragraphe 4 ci-dessus, se lit
comme suit :

« Un accord, rédigé en des termes quasi identiques et qui a servi de
modèle à l’accord passé entre le secrétaire exécutif de la Commission
intérimaire et le Gouvernement suisse, avait été conclu entre ce même
Gouvernement et l'Organisation internationale du Travail. Ce dernier
accord n'a d’ailleurs soulevé aucune objection de la part des Etats
membres de cette Organisation.» (OMS, Actes officiels, n° 5,
p. 140)

11. La délégation de la conférence pour les questions constitytionnelles
de l'OIT, réunie à Londres du 21 janvier au 15 février 1946, a fait un
rapport (Conférence internationale du Travail, vingt-neuvième session,
rapport II (1)), dans lequel :

66
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 136

« La délégation est d’avis que, quel que soit le lieu où pourrait être
fixé le siège du bureau, un accord devra être conclu, entre l'OIT et-le
gouvernement ou l’autorité internationale ayant juridiction sur ledit
lieu, qui assure à l'Organisation l'entière indépendance nécessaire
pour lui permettre de s’acquitter efficacement de ses obligations
internationales, et cela jusqu’au moment où l'accord prendrait fin par
consentement mutuel. » (P. 26.)

Les pourparlers qui ont eu lieu au début de mars entre la Suisse et l'OIT
pour négocier un accord réglant le statut juridique de l'OIT en Suisse après
la dissolution de la Société des Nations, pourparlers auxquels MM. Gug-
genheim et Jenks ont participé en leurs qualités respectives, sont connus de
la Cour. Le procès-verbal officiel qui a été signé par ces négociateurs est
tellement simple qu’il ne fait aucune mention de l’historique de l'accord
entre l'OIT et la Suisse (Nations Unies, Recueil des traités, vol. 15, p. 377).
Toutefois, selon un document communiqué à la Cour par le conseiller
juridique de l'OIT, il existe un procès-verbal de négociations de caractère
officieux, fondé sur les notes prises à l’époque par les négociateurs de
l'OIT, mais que l’autre partie n’a Jamais vu ni approuvé.

12. On nous a affirmé, sur la question qui a finalement fait l’objet de
Particle 30, devenu l’article 29 de l'accord entre l'OMS et la Suisse, que le
projet suisse renfermait, selon ce document officieux, l’article suivant :

« Le présent arrangement restera en vigueur aussi longtemps que le
siège de l'Organisation internationale du Travail sera maintenu sur le
territoire suisse. Il pourra être dénoncé de part et d’autre pour la fin
d’une année, sur préavis donné six mois à l’avance. »

Il n’entrait certainement pas dans les intentions de la Suisse que cet
accord prévoie le transfert hors de Suisse du bureau, pour la fin d’une année,
sur préavis donné six mois à l’avance. Au contraire, le sort du siège de l'OIT
sortait du cadre de l'accord. Dans l'esprit du délégué suisse, cet accord
réglant le statut juridique de l'Organisation en Suisse devait demeurer
en vigueur aussi longtemps que le siège de l'OIT serait maintenu en
Suisse, mais pourrait néanmoins être dénoncé en suivant la procédure
suggérée.

Le compte rendu officieux communiqué par l'OIT contient le passage
suivant :

« M. Guggenheim souligne qu'il serait désireux de voir figurer dans
l'accord une clause de dénonciation. M. Jenks propose que l’on
recherche une formule permettant de procéder à une revision par
l'accord des deux parties. Si l’on ne parvient pas à trouver une telle
formule, l’on devrait aboutir à une disposition donnant à chaque
partie un droit de dénonciation avec un préavis d’un durée satisfai-
sante. Cette proposition est acceptée. »

C’est ainsi que la disposition qui figure aujourd’hui à l’article 30 a été
adoptée.
67
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 137

13. L'OIT n’a pas contesté semble-t-il le principe fondamental énoncé
dans la première partie de la suggestion suisse ; elle a seulement affirmé à
propos de la deuxième partie que l'accord devait faire l’objet d'une pro-
cédure de revision avant toute dénonciation. Tl est parfaitement évident
qu'aucune des deux parties ne songeait à discuter la localisation ou le
transfert du siège de l'OIT pendant les négociations relatives au projet
d'accord.

Le projet approuvé par ces négociateurs a été soumis au Conseil exécutif
du Bureau international du Travail à sa quatre-vingt-dix-huitième session,
tenue en mai 1946. La note de transmission contient le passage sui-
vant :

«Ila été clairement admis ... que les dispositions de l'accord et
celles de Parrangement qui définissent le statut juridique de POIT en
Suisse après la dissolution de la Société des Nations ne préjugent
d'aucune manière la question du siège de l'Organisation. » (OIT,
Procès-verbaux de la quatre-vingt-dix-huitième session du Conseil exé-
cutif, p. 188.)

L'accord a été signé le 11 mars 1946 et est entré en vigueur le 27 mai
1946.

14. L’OMS a établi six bureaux régionaux, y compris celui d’Alexan-
drie. Le bureau régional de Washington est très particulier en raison de son
passé, qu’il est inutile de retracer ici. Les cing autres bureaux régionaux se
trouvent dans l’Inde, en Egypte, aux Philippines, dans la République
populaire du Congo et au Danemark. Les deux premiers ont commencé à
fonctionner le !*" janvier 1949 et le 1er juillet 1949, respectivement, et les
trois autres au début des années 50. Les accords concernant ces cing
bureaux (qui sont similaires, à quelques légères différences près) ont été
approuvés par l'Assemblée mondiale de la Santé à ses deuxième, qua-
trième, cinquième, sixième et neuvième sessions (WHA2.81, WHA4.59,
WHAS.41, WHA6.39 et WHA9.37).

Etant donné que le bureau régional établi dans l'Inde a commencé a
fonctionner six mois avant le Bureau régional d'Alexandrie et que l'accord
entre l'OMS et l'Inde a été approuvé pendant une session antérieure de
l’Assemblée mondiale de la Santé et est entré en vigueur avant l’accord
entre l'OMS et l'Egypte, il n’est pas inutile d'examiner ici le processus par
lequel le bureau régional établi dans l'Inde a été créé et de le comparer avec
ce qui s’est passé dans le cas du Bureau régional établi en Egypte.

15. Le chapitre XI de la Constitution de l'OMS, qui contient les arti-
cles 44 à 54, est consacré aux arrangements régionaux. L’article 44 prévoit
l'établissement d'organisations régionales qui, selon l’article 46, consistent
en un comité régional et en un bureau régional. L’article 54 stipule que, s’il
existait une organisation sanitaire intergouvernementale avant la date de la
signature de la Constitution, cette organisation serait intégrée en temps

68
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 138

voulu dans POMS. Il semble inexact de supposer que l’article 44 (lu avec
l’article 46) et l’article 54 s’excluent mutuellement ou sont indépendants
Pun de l’autre dans leurs applications respectives. L’article 54 complète
simplement les articles 44 et 46 pour ce qui est de]’établissement de bureaux
régionaux.

Lors de la préparation de ce chapitre, pendant la Conférence interna-
tionale de la Santé (juin/juillet 1946), une grande importance a été accor-
dée aux relations entre le bureau sanitaire panaméricain et POMS. C’est la
raison pour laquelle l’article 54 a été rédigé. Cependant les représentants
de certains pays, tels que l’Inde, le Libéria, la Pologne, l'Afrique du Sud, les
trois Républiques soviétiques et la Yougoslavie, insistaient pour que tous
les organismes sanitaires régionaux existants soient transformés aussi
rapidement que possible en comités régionaux subordonnés à l’Organisa-
tion mondiale de la Santé. Le délégué de l'Egypte est intervenu dans les
débats pour attirer l'attention sur le bureau sanitaire de la Ligue des Etats
arabes, qui venait d’être créé, et pour demander qu’on lui accorde la même
attention qu’au bureau sanitaire panaméricain (OMS, Actes officiels, n° 2,
p. 23).

16. La Commission intérimaire était notamment chargée de procéder à
des études sur la définition des régions géographiques en vue de l’établis-
sement futur des organisations régionales prévues au chapitre XI de la
Constitution, en tenant dûment compte des avis des gouvernements
intéressés (arrangement conclu par les gouvernements présents à la
Conférence internationale de la Santé, 2, 4), iii).

Ce n’est qu’à la troisième session de la Commission intérimaire (mars/
avril 1947) qu’on a commencé à s’occuper de la question des arrangements
régionaux. Quelques jours avant cette session, le secrétaire exécutif avait
envoyé à tous les Etats membres la circulaire en date du 6 mars 1947
mentionnée plus haut, concernant non seulement l'établissement du siège
de l'OMS, mais aussi l'établissement de ses bureaux régionaux. En outre, à
sa troisième session, la Commission intérimaire a chargé le secrétaire
exécutif d'entreprendre de nouvelles études sur les zones régionales afin
que la Commission intérimaire puisse examiner de nouveau la question,
lors de sa quatrième session, et soumettre des recommandations à l’As-
semblée mondiale de la Santé (OMS, Actes officiels, n° 5, p. 143). Comme
suite à cette décision, une circulaire a été envoyée le 4 juin 1947 ; elle se
référait au chapitre X et en particulier à l’article 44 de la Constitution de
POMS (OMS, Actes officiels, n° 6, p. 196).

17. Lorsque la Cornmmission intérimaire a tenu sa quatrième session
{août/septembre 1947), un certain nombre de gouvernements avaient
répondu aux circulaires datées respectivement du 6 mars 1947 et du 4 juin
1947. En réponse à la première, l'Inde annonçait qu’elle indiquerait bientôt
ses vues (ibid, p. 43). A cette époque, ni l'Inde ni l'Egypte n'avaient
répondu à la seconde circulaire.

69
INTERPRÉTATION DE L’ACCORD (OP. IND. ODA) 139

Avant l'ouverture de la cinquième session (janvier/février 1948), divers
pays, dont PEgypte et l’Inde, ont envoyé d’autres réponses. Ces réponses
ne sont pas reproduites sous leur forme originale et leurs dates d’envoi ne
sont pas connues, mais il semble qu’elles aient été rédigées en réponse à la
circulaire générale du 6 mars 1947, qui concernait les bureaux de l'OMS, et
à la circulaire du 4 juin 1947, qui concernait les arrangements régionaux,
sans qu’il soit fait expressément mention de l’une ou l’autre circulaire. Les
réponses de l'Egypte et de l'Inde sont citées comme suit :

« Egypte :

Les autorités compétentes ont montré le vif intérêt qu’elles portent
à voir s'établir un bureau régional à Alexandrie. Ce bureau pourra
traiter de toutes les questions relevant de l'Organisation mondiale de
la Santé, pour tout le Moyen-Orient. » (OMS, Actes officiels, n° 7,
p. 135.)

« Inde :

3) Au cas où la proposition de l’ Inde, concernant l'emplacement du
siège dans ce pays ne serait pas retenue par l’Assemblée de la Santé, le
Gouvernement indien insisterait pour qu’un bureau régional soit situé
dans l'Inde. Ce bureau pourrait desservir les territoires suivants :
Iran, Afghanistan, Pakistan, Inde, Birmanie, Ceylan, Siam et éven-
tuellement la Malaisie et Singapour.

4) Le Gouvernement indien donne l’assurance que le bureau du
siège ou le bureau régional, selon le cas, jouirait de locaux convenables
et d’autres facilités, ainsi que des facilités et privilèges nécessaires,
dans des conditions analogues à celles qui sont accordées par d’autres
gouvernements aux Nations Unies ou à leurs institutions spéciali-
sées. » (Ibid.)

En outre, le Danemark et l'Iran indiquaient qu'ils étaient disposés à
accueillir des bureaux régionaux, tandis que d’autres pays déclaraient dans
leurs réponses qu’Alexandrie pourrait être le siège d’un bureau régional
(ibid.).

18. À sa cinquième session (janvier/février 1948), la Commission inté-
rimaire a adopté une résolution concernant la détermination de régions
géographiques. Ayant constaté qu’elle ne disposait pas encore de rensei-
gnements suffisants pour délimiter les régions géographiques qui devaient
être administrées par les bureaux régionaux visés à l’article 44 de la Cons-
titution de l'Organisation mondiale de la Santé, la Commission intérimaire
a décidé de renvoyer la question à l’Assemblée mondiale de la Santé, en lui
recommandant d’en confier l'étude le plus tôt possible à une commission
de l’Assemblée qui serait chargée de faire les recommandations néces-
saires, compte étant dûment tenu des points de vue exprimés par les divers
gouvernements (OMS, Actes officiels, n° 7, p. 232).

70
INTERPRÉTATION DE L’ACCORD (OP. IND. ODA) 140

19. Entre-temps, la Commission intérimaire s'était mise à étudier une
question spéciale concernant le Bureau d'Alexandrie. A la troisième ses-
sion de la Commission intérimaire (mars/avril 1947), le docteur Choucha
Pacha, sous-secrétaire d'Etat au ministère de l'hygiène publique d'Egypte,
qui exerçait les fonctions de vice-président de la Commission, a déclaré le
11 avril 1947 que le Bureau panarabe envisageait la possibilité de devenir
un bureau régional de l'OMS pour la région méditerranéenne et qu'il
désirerait que le secrétaire exécutif fût chargé de procéder à une enquête
relativement à ce Bureau et de soumettre un rapport à la Commission
intérimaire à sa quatrième session (OMS, Actes officiels, n° 5, p. 26). En
réponse à cette déclaration, la Commission intérimaire a chargé le secré-
taire exécutif de se mettre en relations avec les autorités de l'Organisation
sanitaire panarabe et de soumettre un rapport sur les activités et la situa-
tion de cette organisation (ibid., p. 26 et 142). Le secrétaire exécutif a alors
mené une enquête le 2 mai 1947.

Le 26 juillet 1947, le ministre de l'hygiène publique d'Egypte a envoyé à
la Commission intérimaire une note détaillée, intitulée « Bureau sanitaire
régional panarabe : origine et historique » (OMS, Actes officiels, n° 6,
p. 173). A la quatrième session de la Commission intérimaire (août/sep-
tembre 1947), le comité des relations a proposé de nommer un petit
sous-comité de négociations chargé d'étudier la question et de faire rapport
à la cinquième session (ibid., p. 29). Aucun rapport de ce sous-comité n’est
reproduit dans les Actes officiels de POMS. Apparemment, la question n’a
pas été examinée à la cinquième session de la Commission intérimaire.

20. À sa réunion préparatoire non officielle tenue à Genève en
juin 1948, la Commission intérimaire a examiné, au titre du point de
l'ordre du jour intitulé « Organisations régionales préexistantes », un rap-
port sur le Bureau sanitaire d'Alexandrie, rédigé par le docteur A. Stampar,
président de la Commission. Ce rapport très complet contient une section 4
intitulée « Arguments militant en faveur du choix d'Alexandrie comme
centre sanitaire régional pour le Proche et le Moyen-Orient », dont la
section 6 (« Conclusion ») est ainsi conçue :

« Si l’on reconnaît, d’une part, les avantages que comporterait la
création d’une organisation régionale, et, d’autre part, la situation
particulière qu’occupe Alexandrie, par suite d’une tradition ferme-
ment établie dans des activités sanitaires internationales qui sont,
précisément, du genre de celles qui sont envisagées ici, et en raison de
sa position géographique et des progrès actuellement accomplis par
PEgypte dans le domaine de l'hygiène publique, on arrive nécessai-
rement à la conclusion que les conditions qui militent en faveur du
choix d'Alexandrie comme centre de la future organisation sanitaire
régionale pour le Proche et le Moyen-Orient sont absolument excep-
tionnelles. » (OMS, Actes officiels, n° 12, p. 65.)

71
INTERPRÉTATION DE L’ACCORD (OP. IND. ODA) 141

21. Lors de la première Assemblée mondiale de la Santé Guin/juillet
1948), à la commission du siège et de l’organisation régionale, une sous-
commission chargée d'étudier s’il était opportun, à ce moment-là, de créer
des organisations régionales, a recommandé de constituer au moins trois
groupes de travail pour trois régions différentes, à savoir le Sud-Est asia-
tique, le Moyen-Orient et l’Extréme-Orient (OMS, Actes officiels, n° 13,
p. 264). La Commission y a ajouté deux groupes de travail pour l’Europe et
l'Afrique (ibid., p. 265-266).

Pour le Sud-Est asiatique, le groupe de travail compétent a décidé à
l'unanimité qu’une organisation régionale devait être créée, avec l’Inde
comme siège, et que, étant donné les besoins urgents de cette partie du
monde, il conviendrait d'accorder le premier rang de priorité à la création
d’une organisation régionale pour la région du Sud-Est asiatique. En ce
qui concerne le Moyen-Orient, le Proche-Orient et certaines parties de
l'Afrique du Nord-Est, le groupe de travail compétent a décidé à l’unani-
mité de recommander l'établissement immédiat d’une organisation régio-
nale comprenant l'Egypte et d’autres pays, qui aurait son siège à Alexan-
drie ; il a aussi recommandé que la plus haute priorité soit accordée à la
création de cette organisation régionale (ibid, p. 267).

22. Dans son deuxième rapport, la commission du siège et de l’orga-
nisation régionale a recommandé de définir les régions géographiques
comme suit : i) région de la Méditerranée orientale ; ii) région du Paci-
fique occidental ; iii) région du Sud-Est asiatique ; iv) région européenne ;
v) région africaine ; vi) région américaine (ibid., p. 330).

Dans le courant de 1949, la commission a très longuement étudié la
nécessité d'établir des organisations régionales dans toutes ces régions ou
dans certaines d’entre elles. Asa onzième séance plénière, tenue le 10 juillet
1948, la première Assemblée mondiale de la Santé a adopté une résolution
sur la base d’un rapport de la commission. Il s’agit de la résolution
WHAI.72, qui est ainsi libellée :

«1. Conformément à l’article 44 de la Constitution de l'OMS,
l’Assemblée de la Santé

Décide de déterminer les régions géographiques comme il est indi-
qué dans le deuxième rapport de la commission du siège et de l’or-
ganisation régionale.

2. L'Assemblée de la Santé

Décide de charger le Conseil exécutif : 1) d’établir des organisations
régionales dans chacune des régions indiquées dans le deuxième rap-
port de la commission du siège et de l’organisation régionale, dès que
la majorité des membres situés dans ladite région y auront consenti ;
au cas où la majorité des membres n’auraient pas encore donné leur
consentement, il y aura lieu d’établir une organisation régionale dans
la région intéressée aussitôt qu’il pourra être fait état du consentement
nécessaire ; 2) d'intégrer l’organisation régionale qui existe déjà dans
la région de la Méditerranée orientale, à savoir le Bureau régional

72
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 142

d’Alexandrie, dans l'Organisation mondiale de la Santé, aussitôt que
possible, d’un commun accord, conformément à l’article 54 de la
Constitution de l'OMS ; 3) pour ce qui est de l’Europe, ... » (OMS,
Actes officiels, n° 13, p. 81 et 331.)

23. Les emplacements des bureaux régionaux dans l’Inde et à Alexan-
drie étaient mentionnés dans les rapports respectifs des groupes de travail,
rapports qui ont été adoptés au niveau de la commission, mais la résolution
de l’Assemblée mondiale de la Santé ne les a pas visés expressément et
mommément ; il y est dit simplement qu’il y aura lieu d’établir les orga-
nisations régionales aussitôt que la majorité des Etats membres situés dans
ces régions y auront consenti. Pour le cas particulier de la région de la
Méditerranée orientale, l'intégration dans l'OMS de l’organisation régio-
nale existante est cependant mentionnée. Il paraît tout à fait clair que cette
intégration complétait l'établissement du Bureau régional d'Alexandrie
conformément à l’article 44, combiné avec l’article 46.

Entre-temps, bien que l’Inde n’ait pas été mentionnée nommément dans
la résolution elle-même, Jawaharlal Nehru, son premier ministre, a envoyé
le télégramme ci-après, dont le président de l’Assemblée mondiale de la

Santé a donné lecture à la quatorzième séance plénière, le 17 juillet
1948 :

« Au nom du Gouvernement de l’Inde, je tiens à vous remercier,
ainsi que l’Assemblée mondiale de la Santé, d’avoir décidé à l’una-
nimité que Pun des bureaux régionaux aurait son siège dans l’Inde. Le
Gouvernement de l’Inde sera heureux de faire tout ce qui dépend de
lui pour faciliter les travaux de ce bureau. » (Ibid. p. 96.)

24. Ainsi, jusqu’à la première Assemblée mondiale de la Santé, le pro-
cessus d’établissement des bureaux régionaux dans l’Inde et en Egypte s’est
déroulé au même rythme, bien qu'il ait fait l’objet d’une mention spéciale
dans le cas de l'Egypte, car non seulement le Bureau régional devait être
établi en application de l’article 44 et de l’article 46, mais encore une
intégration était nécessaire en application de l’article 54.

*

25. A sa première session (juillet 1948), le Conseil exécutif a pris note de
la lettre adressée au président de l’Assemblée par les chefs des délégations
birmane, ceylanaise, indienne et siamoise, indiquant que ces pays avaient
décidé de devenir membres de l’organisation régionale pour la région du
Sud-Est asiatique, dont le siège serait dans l’Inde ; il a aussi pris note de la
lettre par laquelle le représentant de l’Inde proposerait que cette organi-
sation régionale soit établie dans la ville de Mysore (OMS, Actes officiels,
n° 14, p. 12). La première session du Comité régional pour l'Asie du
Sud-Est a été convoquée à New Delhi en octobre 1948. A sa deuxième
session (octobre/novembre 1948), le Conseil exécutif a adopté ja résolu-
tion suivante :

73
INTERPRÉTATION DE L’ACCORD (OP. IND. ODA) 143

« Le Conseil exécutif,

Afin de mettre à exécution les instructions de la première Assem-
blée de la Santé,

1) Approuve l'établissement du bureau régional pour l'Asie du Sud-
Est à la date du Ie" janvier 1949, ou vers cette date ;

2) Après avoir examiné la recommandation du Comité régional ...
approuve provisoirement le choix de New Delhi comme emplace-
ment du bureau régional pour l’Asie du Sud-Est, cette décision
devant faire l’objet d’une consultation entre le Directeur général et
les Nations Unies... » (EB2.R29 ; ibid. p. 27.)

La consultation évoquée dans la résolution EB2.R29 citée plus haut
avait en fait déjà eu lieu en novembre 1948 au comité administratif de
coordination (E/ 1076, rapport du comité administratif de coordination au
Conseil économique et social, 3 décembre 1948 ; ECOSOC, Procès-ver-
baux officiels, 4 année, huitième session, suppl. n° 5, p. 9). En réalité, la
substitution de New Delhi à Mysore comme siège futur du bureau régional
dans l’Inde semble avoir été le résultat de cette consultation et être due au
fait que des bureaux de l'ONU, de l'OIT et de l'Unesco existaient déjà à
New Delhi. A sa 241® séance, tenue le 17 février 1949, le Conseil écono-
mique et social a pris note du rapport (ECOSOC, Procès-verbaux officiels,
4 année, huitième session, p. 148).

26. Dans le cas du Bureau d'Egypte, le Comité régional de la Méditer-
ranée orientale s’est réuni au Caire en février 1949. Les questions du siège
du Bureau régional, de la date à laquelle i] commencerait à fonctionner et
de son intégration figuraient à l’ordre du jour de la première session ainsi
que d’autres sujets. Sur la question du siège, le projet de résolution suivant,
dont le délégué de l'Egypte a donné lecture, a été adopté :

« Le Comité régional,
Ayant pris en considération

1) le rôle historique d’Alexandrie comme centre pour la diffusion
des informations épidémiologiques aux pays de la Méditerranée
orientale ; 2) la procédure exposée à l’article XI (2) de l'accord entre
les Nations Unies et l'Organisation mondiale de la Santé, et aux
termes de laquelle tous les bureaux régionaux ou auxiliaires établis
par l'Organisation mondiale de la Santé doivent, dans la mesure du
possible, collaborer étroitement avec les bureaux régionaux ou auxi-
liaires créés par les Nations Unies ; 3) l'importance d’installer le
Bureau régional à proximité du Caire, où se trouvent — ou bien se
trouveront — réunis des bureaux des Nations Unies ou des institutions
spécialisées, tels : OAA, OACT, OIT, Unesco et un Centre de rensei-
gnements des Nations Unies ; 4) la facilité de pouvoir disposer d’un
excellent emplacement et de bâtiments, à des conditions favorables,
gracieusement offerts par le Gouvernement égyptien,

74
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 144

Décide en conséquence de recommander au Directeur général et au
Conseil exécutif, sous réserve d’en référer aux Nations Unies, le choix
d’Alexandrie comme siège du Bureau régional.» (OMS, Actes officiels,
n° 17, p. 46.)

27. En ce qui concerne l’intégration du Bureau sanitaire d’Alexandrie,
le délégué de l'Egypte a déclaré qu’en janvier un comité des Etats arabes
s'était prononcé en faveur de l’intégration dudit Bureau dans l'OMS (Co-
mité régional de la Méditerranée orientale, comptes rendus, quatrième
session, 8 févier 1949). Le Directeur général a donné lecture d’un projet de
résolution, dont le délégué de l'Egypte a ensuite proposé l'adoption, et le
Directeur général a confirmé que toutes les fonctions du Bureau seraient
exercées comme par le passé. La résolution, qui a été adoptée, se lisait
comme suit :

« Le Comité régional,

Considérant : 1) les dispositions du chapitre XI de la Constitution
de l'Organisation mondiale de la Santé ; 2) la résolution de l’Assem-
blée mondiale de la Santé en date du 10 juillet 1948 ; 3) la longue
expérience acquise et les services rendus, dans le domaine de la santé,
par le Bureau sanitaire d’Alexandrie,

Décide de recommander au Conseil exécutif que, lors de l’établis-
sement de l’organisation régionale et du Bureau régional pour la
Méditerranée orientale, les fonctions du Bureau sanitaire d’Alexan-
drie soient intégrées dans celles de l’organisation régionale de l’Or-
ganisation mondiale de la Santé.» (OMS, Actes officiels, n° 17,
p. 46.)

Le délégué de l'Egypte a présenté une déclaration ainsi conçue :

« En conformité de la déclaration faite par le délégué de l'Egypte à
la Conférence sanitaire internationale de 1938 tenue à Paris, le Gou-
vernement égyptien avait assumé les attributions et le fonctionnement
du Bureau sanitaire d'Alexandrie. Prenant en considération la réso-
lution d'intégrer ce dernier Bureau dans l Organisation mondiale de la
Santé, le Gouvernement égyptien a le plaisir de transférer lesdites
attributions, ainsi que tous les dossiers et documents qui s’y ratta-
chent, à Organisation mondiale de la Santé. Ce transfert aura lieu à
partir de la date à laquelle l'Organisation mondiale de la Santé noti-
fiera au Gouvernement égyptien le début du fonctionnement du
Bureau régional pour la Méditerranée orientale. » (Jbid, p. 47.)

Le Comité a alors exprimé sa gratitude au délégué de l'Egypte pour le
transfert à l'Organisation des fonctions, archives et documents du Bureau
sanitaire d’Alexandrie à Pentrée en service du Bureau régional.

28. Sur le point de l’ordre du jour intitulé « Date à laquelle le Bureau
régional commencera à fonctionner », le Comité a demandé au Directeur

75
INTERPRÉTATION DE L’ACCORD (OP. IND. ODA) 145

général et au Conseil exécutif d'établir le Bureau régional et d'en autoriser
l'ouverture à partir du le" juillet 1949.

29. A sa troisième session (février/mars 1949) tenue peu après celle du
Comité régional de la Méditerranée orientale, le Conseil exécutif a adopté la
résolution suivante :

« Le Conseil exécutif

1) Approuve sous condition le choix d'Alexandrie comme siège du
Bureau régional pour la Méditerranée orientale, cette décision devant
être soumise aux Nations Unies ;

2) Priele Directeur général de remercier le Gouvernement égyptien
d’avoir généreusement mis l’emplacement et les locaux d'Alexandrie à
la disposition de l'Organisation pour une période de neuf ans, moyen-
nant un loyer nominal de 10 piastres par an;

3) Approuve la création d'un Bureau régional pour la Méditerra-
née orientale qui commencera à fonctionner le ler juillet 1949, ou vers
cette date ;

4) Approuve la résolution du Comité régional demandant que « les
fonctions du Bureau sanitaire d'Alexandrie soient intégrées à celles de
l'organisation régionale de l'Organisation mondiale de la Santé » ;

5) Autorise le Directeur général à exprimer sa satisfaction au
Gouvernement égyptien pour le transfert à Organisation des fonc-
tions, dossiers et archives du Bureau sanitaire d'Alexandrie, transfert
qui aura lieu au moment où le Bureau régional commencera à fonc-
tionner... » (EB3.R30 ; OMS, Actes officiels, n° 17, p. 16.)

La consultation a eu lieu en mai 1949 au comité administratif de coor-
dination (E/1340, rapport du comité administratif de coordination au
Conseil économique et social, 25 mai 1949 ; ECOSOC, Procès-verbaux
officiels, 4 année, neuvième session, suppl. n° 15, p. 11). À sa 331° séance,
tenue le 9 août 1949, le Conseil a pris note du rapport du comité de
coordination (E/ 1470) qui contenait le rapport du comité administratif de
coordination (ECOSOC, Procès-verbaux officiels, 4° année, neuvième ses-
sion, p. 730).

30. Donc, conformément à la résolution de la première Assemblée
mondiale de la Santé, le Conseil exécutif a approuvé l'établissement du
bureau régional et le choix de son emplacement à sa deuxième session
(octobre/novembre 1948) dans le cas de l’Inde et à sa troisième session
(février/mars 1949) dans le cas de l'Egypte, la date d’entrée en service du
bureau étant indiquée dans chaque cas.

* OF
31. En ce qui concerne l’accord de l'OMS avec les gouvernements hôtes
de ses bureaux régionaux, il semble que les négociations avec l’Inde se

soient mieux déroulées que les négociatons avec l'Egypte. A sa deuxième

76
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 146

session (octobre/novembre 1948), au cours de laquelle il a approuvé l’éta-
blissement du bureau régional dans l'Inde, le Conseil exécutif a décidé
d'inviter le Directeur général à poursuivre ses négociations avec le Gou-
vernement de P’Inde en vue d’aboutir à un accord octroyant des privilèges
et immunités au bureau régional de l'OMS dans l’Asie du Sud-Est. Comme
mesure transitoire et en attendant l’entrée en vigueur de cet accord, le
Gouvernement de l'Inde était invité à appliquer à l’organisation régionale
les immunités et privilèges énumérés dans la convention générale sur les
privilèges et immunités des institutions spécialisées ainsi que dans son
annexe VII (EB2.R49 ; OMS, Actes officiels, n° 14, p. 26).

Conformément à la résolution adoptée par le Conseil exécutif à sa
deuxième session, le Directeur général de l'OMS a entamé des négociations
avec le Gouvernement de l'Inde au sujet du projet d’accord octroyant dans
l'Inde des privilèges et immunités à l’organisation régionale pour l’Asie du
Sud-Est. Par lettre du 20 mai 1949, le directeur régional a été informé que le
Gouvernement de l’Inde avait approuvé le projet d’accord (OMS, Actes
officiels, n° 21, p. 375). La deuxième Assemblée mondiale de la Santé
(juin/juillet 1949) ayant approuvé le projet et autorisé le Directeur général
ou son représentant à signer l'instrument (WHA2.81 ; ibid. p. 49), l'accord
entre l'OMS et l'Inde a été signé à New Delhi le 9 novembre 1949 ; il était
entré en vigueur précédemment le 22 septembre 1949, conformément à un
échange de notes (Nations Unies, Recueii des traités, vol. 67, p. 43).

*

32. Quant au processus d’élaboration de l’accord entre l'OMS et
l'Egypte, il s’est révélé assez compliqué. Aucun document ne permet de
dégager une image nette des premiers stades des négociations entre l'OMS
et l'Egypte. Toutefois, selon toute probabilité, les négociations avaient
commencé au début de 1949. D’après un document, un projet d’accord
avait été élaboré par l'OMS avant le 8 février 1949 et remis au Gouver-
nement de l'Egypte qui l’avait mis à l'étude au Contentieux (Comité
régional de la Méditerranée orientale, comptes rendus, quatrième session,
8 février 1949). Selon d’autres sources, le docteur Choucha Pacha, sous-
secrétaire d’Etat à l'hygiène publique, avait, en avril 1949, communiqué au
ministère des affaires étrangères copie du projet d’accord que l'OMS avait
l'intention de conclure avec le Gouvernement égyptien. Même si rien ne le
prouve, je suppose que ce projet d’accord est le projet souvent mentionné
comme ayant été établi d’après le modèle d’accord de siège fourni par
POMS.

33. Le Comité régional de la Méditerranée orientale a pris note à sa
première session (février 1949) de ce que le Directeur général allait négo-
cier avec le Gouvernement égyptien un accord applicable aux relations
avec le gouvernement hôte du Bureau régional (OMS, Actes officiels, n° 17,
p. 45). .

Les négociations étant toujours en cours, la deuxième Assemblée mon-
diale de la Santé (juin/juillet 1949) a décidé de prier le Directeur général de
poursuivre les négociations avec le Gouvernement égyptien afin d’aboutir

77
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 147

à un accord conférant des privilèges et immunités au Bureau régional de
POMS pour la Méditerranée orientale (WHA2.82 ; OMS, Actes officiels,
n° 21, p. 49). Comme dans le cas de l’Inde, l’Assemblée mondiale de la
Santé a invité le Gouvernement égyptien, a titre provisoire, à conférer au
Bureau régional les privilèges et immunités prévus dans la convention sur
les privilèges et immunités des institutions spécialisées.

À sa cinquième session (janvier/février 1950) le Conseil exécutif a prié le
Directeur général de poursuivre les négociations et a demandé au Gou-
vernement de l'Egypte de faire son possible pour hater celles-ci (OMS,
Actes officiels, n° 25, p. 15).

34. A la troisième Assemblée mondiale de la Santé (mai 1950), le
Secrétaire a rappelé au groupe de travail des questions juridiques, à propos
du point de l’ordre du jour intitulé « Accord avec le Gouvernement de
l'Egypte », que l'OMS avait conclu un certain nombre d’accords avec des
« Etats hôtes » ayant accueilli sur leur territoire soit l'Organisation elle-
même soit ses bureaux régionaux, comme par exemple la Suisse et l’Inde. I]
a déclaré que le projet d'accord avec l'Egypte répondait aux mêmes besoins
puisqu’un Bureau régional pour la Méditerranée orientale avait été établi
et fonctionnait en Egypte (OMS, Actes officiels, n° 28, p. 451).

La troisième Assemblée mondiale de la Santé a approuvé l'accord
conclu entre l'OMS et l'Egypte et a invité le Directeur général ou son
représentant à signer ledit accord après approbation par le Gouvernement
égyptien, conformément aux procédures constitutionnelles respectives
(WHA3.83 ; ibid., p. 52, 451 et 492). Toutefois, l'OMS et l'Egypte devaient
encore régler certains points sur des questions sans rapport avec la présente
espèce.

35. Enfin, les deux pays étant parvenus à un accord, le Conseil exécutif,
à sa septième session (janvier/février 1951), a prié le Directeur général de
présenter à la quatrième Assemblée mondiale de la Santé, pour approba-
tion, un rapport sur cette négociation et sur l’accord (EB7.R8 ; OMS, Actes
officiels, n° 32, p. 3). L'accord entre l'OMS et l'Egypte a été signé le 25 mars
1951 au Caire par les représentants de l'OMS et de l'Egypte.

On notera avec un intérêt particulier qu’à la quatrième Assemblée
mondiale de la Santé (mai 1951), M. A. Zarb, chef du service juridique, a
souligné le 17 mai 1951 à la sous-commission juridique que :

« Le Gouvernement égyptien a, jusqu'ici, fait preuve d’une très
large compréhension et a pratiquement accordé à l'Organisation
toutes les facilités nécessaires au fonctionnement satisfaisant du
Bureau régional d'Alexandrie. Toutefois, bien que l'Organisation
jouisse ainsi d’un régime de courtoisie, il serait fort désirable que cette
situation de fait devienne une situation de droit.» (OMS, Actes
officiels, n° 35, p. 315.)

La quatrième Assemblée mondiale de la Santé (tenue en mai 1951) a pris
acte de la déclaration faite par la délégation égyptienne, aux termes de

78
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 148

laquelle le point 5 des notes à échanger n’étend ni ne restreint la portée de la
section 31 de l’article X, a invité le Gouvernement de l'Egypte a reconsi-
dérer le point 5 dans le texte des notes à échanger, et a approuvé l’accord en
question, complété par ces notes. Ici encore, la question du point 5 des
notes n’est pas pertinente. En tout cas, pour des raisons qui ne concernent
pas la présente affaire, la mise au point définitive de l’accord a été retardée
de quelques annés avant que celui-ci, qui a été approuvé le 24 mai 1951 par
la quatrième Assemblée mondiale de la Santé (WHA4.59 ; OMS, Actes
officiels, n° 35, p. 41, 136 et 350) et ratifié le 8 août 1951 par l’Egypte,
n'entre en vigueur le 8 août 1951.

36. Si j'ai évoqué exemple du bureau régional établi dans l’Inde à
propos de la question du Bureau régional d'Alexandrie, c’est principale-
ment pour deux raisons. La première est que les bureaux régionaux établis
dans l’Inde et en Egypte ont été créés tous deux conformément à l’article 44
de la Constitution, conjugué avec l’article 46. Certes, s’agissant de l'Inde, il
n'était pas question de l'intégration d’une organisation internationale
préexistante, mais la différence entre l'Egypte et l’Inde, due à ce que
l'article 54 s’appliquait aussi dans le cas de l'Egypte, ne signifie pas que ces
accords soient de natures différentes. Le fait que l’organisation préexis-
tante ait été intégrée à l'OMS au moment où le Bureau régional a été établi
en Egypte ne semble pas avoir, au fond, d’incidence sur l'interprétation de
l’accox conclu en 1951 entre l'OMS et l'Egypte, ni sur la décision relative
au transfert du Bureau régional hors du pays hôte.

37. En second lieu, comme dans le cas de l’accord entre POMS et la
Suisse pour régler le statut juridique de l'OMS en Suisse, les négociations
relatives à l'implantation du Bureau régional, tant dans l’Inde qu’en
Egypte, ont été menées au sein de l'OMS en marge de l'élaboration des
accords avec les pays hôtes respectifs. Quand les autorités suisses ont
engagé avec l'OMS les négociations relatives à accord définissant le statut
juridique de cette Organisation, elles prévoyaient que le siège de TOMS
pourrait être finalement installé en Suisse. Dans le cas de l'Inde et de
l'Egypte, si les bureaux régionaux respectifs n’avaient pas été établis dans
ces pays, il ne serait pas intervenu d’accord spécial avec l'OMS concernant
les privilèges, immunités et facilités. Toutefois, le processus par lequel les
accords de l'OMS avec l'Inde et l'Egypte ont été mis au point, et la prise de
décision quant à l'installation de bureaux régionaux dans ces deux pays, se
sont déroulés séparément ; de sorte que ni l'accord de l'OMS avec l'Egypte,
ni celui qu’elle a conclu avec l’Inde, tous deux apparemment conclus afin
de préciser les privilèges, immunités et facilités que le gouvernement du
pays hôte devrait accorder à l'OMS, ne peuvent être considérés comme
constituant des accords déterminant la localisation du bureau régional.

79
INTERPRÉTATION DE L’ACCORD (OP. IND. ODA) 149

38. L'accord de 1951 entre l'OMS et l'Egypte est intitulé « Accord pour
déterminer les privilèges, immunités et facilités accordés en Egypte par le
Gouvernement à l'Organisation, aux représentants de ses Membres, à ses
experts et à ses fonctionnaires ». Le préambule de cet accord précise que les
deux parties sont désireuses de conclure un accord aux fins mentionnées
dans le titre, et ajoute :

« notamment en ce qui concerne les arrangements pour la région de la
Méditerranée orientale, et [pour] régler diverses autres questions
connexes ».

L'intégration d'une organisation internationale préexistante dans l'OMS
n’est évoquée ni dans le préambule ni dans le texte, qui ne fait pas mention
non plus d’un accord entre les parties pour l'établissement du Bureau
régional à Alexandrie. Le Bureau régional d'Alexandrie n’est cité nom-
mément qu’une seule fois, dans l’article de l’accord où l'on trouve les
définitions.

I] est assurément vrai que l'accord entre l'OMS et l'Egypte n'aurait pas
été conclu si le Bureau n’avait pas été situé à Alexandrie. Mais cela ne suffit
pas, tant s’en faut, à justifier la thèse selon laquelle ledit accord en com-
porterait un autre sur la localisation du Bureau régional à Alexandrie. Et
s’il est exact que l'instrument ne comporte aucun accord à ce sujet, il va de
soi que les clauses de négociation et de préavis de la section 37 ne régissent
pas le transfert du Bureau régional.

*  *

39. Comme il à été dit au paragraphe 12, c’est un fait qu’au cours des
négociations relatives à Particle 30 de l'accord de 1946 entre l'OIT et la
Suisse, qui a été indirectement repris dans l’accord entre l'OMS et l'Egypte,
on a supprimé la clause suggérée par la Suisse, qui était ainsi conçue :

« Le présent arrangement restera en vigueur aussi longtemps que le
siège de l'Organisation internationale du Travail sera maintenu sur le
territoire suisse. »

La suggestion suisse paraissait parfaitement logique puisqu'elle traduisait
le fait que la localisation du siège de l'OIT sortait du cadre de l’accord en
cours de négociation. Pour quelque motif que ce soit, cette clause a été
retirée par le représentant de la Suisse, mais à mon avis cela ne doit pas être
considéré comme signifiant que l'intention première de la Suisse avait été
rejetée par l'OIT.

40. Des dispositions correspondant à cette clause, qui avait été suggérée
par la Suisse au cours de ses négociations avec l'OIT au début de 1946, se
retrouvent aujourd’hui en fait dans nombre d’accords conclus par des
organisations internationales avec les pays hôtes de leur siège ou de leurs
bureaux régionaux, accords dont je me propose maintenant d'évoquer
certains exemples.

80
INTERPRÉTATION DE L’ACCORD (OP. IND. ODA) 150

41. Le siège des Nations Unies a été à New York en application de la
résolution adoptée le 14 décembre 1946 par l’Assemblée générale des
Nations Unies. L'accord conclu le 16 juin 1947 entre l'Organisation
des Nations Unies et les Etats-Unis d'Amérique (Nations Unies,
Recueil des traités, vol. 11, p. 12) pour donner effet à cette résolution
stipule :

« Dans le cas où le siège de l'Organisation des Nations Unies serait
transféré hors du territoire des Etats-Unis, le présent accord cessera
d’être en vigueur... » (Art. IX, sect. 24.)

42. En ce qui concerne l'Organisation intergouvernementale consulta-
tive de la navigation maritime, l'établissement du siège à Londres est prévu
dans la convention relative à la création de l'Organisation. L'accord conclu
en 1968 entre le Royaume-Uni et l'OMCTI (Nations Unies, Recueil des
traités, vol. 677, p. 3) indique sans ambiguïté l’objet de l'accord, attendu
que si le Royaume-Uni s’est engagé à appliquer à l'Organisation les dis-
positions de la convention sur les privilèges et immunités des institutions
spécialisées, la conclusion d’un accord additionnel avait été envisagée pour
« définir le statut juridique de l'Organisation au Royaume-Uni et à for-
muler dans le détail le contenu de certains privilèges, concessions et faci-
lités de courtoisie ainsi que les dispositions destinées à les mettre en
œuvre » (préambule). Le siège de Organisation peut être transféré par une
décision de l’Assemblée conformément à l’article 44 b} de la convention de
lOMCL, et

« Au cas où le siège de l'Organisation serait transféré en dehors du
territoire du Royaume-Uni ... le présent accord ... cesserait d’être en
vigueur. » (Art. 18, 2.)

43. Pour ce qui est de l'Organisation de l'aviation civile internationale,
l'emplacement du siége devait être déterminé par l’Assemblée intérimaire
de l'Organisation provisoire de l’aviation civile internationale. Montréal
ayant été choisi comme siège de l'OACT, un accord a été conclu entre
l'OACT et le Canada le 14 avril 1951, les deux parties étant désireuses « de
conclure un accord relatif aux privilèges, immunités et facilités, par suite de
l'établissement en territoire canadien du siège de l'Organisation de l’avia-
tion civile internationale » (Nations Unies, Recueil des trairés, vol. 96,
p. 156). L'article VIII, section 34, est ainsi libellé :

« Dans le cas où le siège de l'Organisation serait transféré hors du
territoire canadien, le présent accord cessera d’être en vigueur. »

44. Le cas de l'Agence internationale de l'énergie atomique est un peu
différent des exemples mentionnés plus haut. En l'occurrence, le Statut ne
contient aucune disposition sur le siège. En revanche, contrairement à la
plupart des autres accords conclus par des organisations internationales
avec les pays hôtes, l'accord entre l'Autriche et l'AIEA signé le 11 décem-
bre 1957 (Nations Unies, Recueil des traités, vol. 339, p. 152) précise que les
parties ont conclu ledit accord «en vue d'établir le siège de l'Agence

81
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 151

internationale de l’énergie atomique dans la ville de Vienne, ou dans ses
environs, et de régler les questions qui se posent à cet égard ».
Il est pourtant prévu que :

« Le présent accord cessera d’être en vigueur … si le siège perma-
nent de l’AIEA est transféré hors du territoire de la République
d'Autriche, ... » (art. XX, sect. 52)

ce qui laisse entendre que ce mode d’extinction de l'accord est différent de
la revision ou de sa dénonciation.

45. L'analyse de ces accords nous amène nécessairement à conclure que
leurs dispositions ne portent pas sur le transfert du siège.

*

46. On peut également faire mention ici de certains des accords conclus
par des organisations internationales avec les pays hôtes de leurs bureaux
régionaux :

L'accord entre l'OIT et l'Ethiopie sur l'établissement d’un bureau à
Addis-Abeba en 1964 (Nations Unies, Recueil des traités, vol. 521, p. 217),
note dans son préambule que l'OIT « a décidé d’établir un bureau de
l'Organisation internationale du Travail ... à Addis-Abeba [et que] le
Gouvernement éthiopien se félicite de l'établissement de ce bureau »,
mais

« Le présent accord ... demeurer[a] en vigueur aussi longtemps que
le bureau de l'OIT aura son siège à Addis-Abeba. » (Art. 9, 2.)

L'accord de 1970 entre l'OIT et l'Argentine (Nations Unies, Recueil des
traités, vol. 725, p. 175) est du même type et stipule :

« Le présent accord demeurera en vigueur aussi longtemps que
l'OIT aura un bureau à Buenos Aires. » (Art. 4, 2.)

Un exemple plus récent de même type est l'accord entre l'ONU et le
Japon relatif au siège de l’Université des Nations Unies (Japanese Annual
of International Law, n° 21, p. 222). L'accord de 1976 dispose :

« Le présent accord cessera d’être en vigueur ... si le siège perma-
nent de l’Université est transféré hors du territoire du Japon. »
(Art. XV, sect. 31.)

Ces exemples ne sont pas exhaustifs, mais pris au hasard.

47. Les exemples précités paraissent suffisants pour écarter la thèse
selon laquelle l'accord de 1951 entre l'OMS et l'Egypte, qui est le seul
instrument passé entre les parties concernant le Bureau régional d’Alexan-

82
INTERPRETATION DE L’ACCORD (OP. IND. ODA) 152

drie, comporterait nécessairement un accord entre les parties sur la loca-
lisation du Bureau régional.

48. Il convient de noter qu’à l’exception des accords entre l'OIT et
PEthiopie et entre l'OIT et l'Argentine tous ces instruments prévoient une
certaine période de transition, de sorte que, nonobstant la clause susmen-
tionnée, celles de leurs dispositions qui seraient nécessaires pour que
l'Organisation puisse mettre fin d’une façon régulière aux activités de ses
bureaux et disposer des biens qui s’y trouvent ne sont pas affectées par
l'extinction de l'accord. Après une clause prévoyant qu’il cessera d’être en
vigueur dans le cas où le siège serait transféré hors du territoire des
Etats-Unis, l'accord entre l'Organisation des Nations Unies et les Etats-
Unis d'Amérique ajoute :

« exception faite toutefois de celles de ses dispositions qui seraient
nécessaires pour la terminaison régulière des activités de l’Organisa-
tion des Nations Unies dans son siège des Etats-Unis et pour la
disposition de celles de ses propriétés qui s’y trouvent » (art. X,
sect. 24).

On trouve une clause identique quant au fond dans l’accord entre
l'OACT et le Canada, dans l’accord entre l'AIEA et l'Autriche et dans
l’accord entre l'ONU et le Japon. Le libellé de l'accord entre l'OMC et le
Royaume-Uni est légèrement différent :

«le présent accord, après la période qui est raisonnablement néces-
saire pour opérer le transfert et liquider les biens de l'Organisation au
Royaume-Uni, cesserait d’être en vigueur » (art. 18).

L'effet de cette disposition est cependant tout à fait analogue à celui des
exemples mentionnés plus haut.

49. Ces accords, qui ont été conclus aux fins d’accorder des privilèges et
immunités à l’organisation, renferment des dispositions dont il résulte que
lesdits accords cesseront d’être en vigueur dans le cas du transfert du
bureau hors du territoire du pays hôte, indépendamment de la revision des
dispositions de l'accord ou de sa dénonciation par l’une ou l’autre des
parties si les négociations relatives à la revision n’aboutissaient pas. Tou-
tefois, les dispositions nécessaires pour la terminaison régulière des fonc-
tions de l’organisation et pour la liquidation de ses biens prévoient une
période raisonnable de transition.

L’accord de 1951 entre l'OMS et l'Egypte qui est en cause dans la
présente espèce ne contient pas de dispositions de ce genre, ce qui semble
indiquer que cet instrument, qui ne comporte pas d'accord régissant l’éta-
blissement du Bureau régional, ne cesserait pas automatiquement d’être en
vigueur même si le Bureau était transféré hors du territoire égyptien. Les
privilèges, immunités et facilités accordés par l'Egypte à l'Organisation en
vertu de l’accord de 1951 entre l'OMS et l'Egypte seront maintenus même

83

 
INTERPRÉTATION DE L’ACCORD (OP. IND. ODA) 153

si OMS décide de transférer le Bureau, et en particulier jusqu'à ce que le
transfert soit effectué. Certes, la plupart des dispositions de l’accord de
1951 entre l'OMS et l'Egypte perdront leur raison d’être une fois le trans-
fert effectué, mais il ne peut être mis fin à l’accord que par le consentement
mutuel des parties ou par la dénonciation prévue à la section 37.

50. Par opposition à un accord passé entre une organisation interna-
tionale et un Etat à propos de la fourniture de services ou d’une collabo-
ration présentant des avantages bien définis pour l'Etat, l’établissement
d’un siège ou d’un bureau régional a pour objet principal la bonne exé-
cution des tâches de l’organisation.

Comme le prévoit l’article 51 de la Constitution de POMS, « le Bureau
régional ... doit … exécuter, dans les limites de la région, les décisions de
PAssemblée de la Santé et du Conseil ». Sans doute, l'établissement et
l'installation sur son territoire d’un bureau régional assurent-ils au pays
hôte certains avantages subsidiaires de caractère social, économique et
politique. Par ailleurs, il n’est pas concevable qu’un bureau régional soit
établi contrairement au désir d’un pays hôte, ou même sans le consente-
ment de ce pays. En fait, comme il a été noté plus haut, il ressort des
différents documents que le Bureau régional a été établi à Alexandrie parce
que l'Egypte souhaitait vivement l’accueillir sur son territoire.

Il ne fait pas de doute qu’avant 1949 le Bureau d'Alexandrie avait très
efficacement exercé des fonctions de caractère international. C’est un fait
incontesté que ce Bureau a été intégré dans OMS. II n’est pas contesté non
plus qu’en sa qualité de pays hôte du Bureau régional l'Egypte a toujours
loyalement et scrupuleusement rempli ses obligations. Si l’on décidait de
transférer ce Bureau, on porterait sans nul doute un coup assez rude à
l'Egvpte et au peuple égyptien. Mais si l'Organisation jugeait superflu de
maintenir son Bureau régional dans ce pays, il n’y aurait aucune raison de
la contraindre à le conserver en son lieu actuel pour la simple raison qu'il y
a été un jour établi. Le fait qu'un bureau préexistant a été intégré dans
l'Organisation est sans aucune importance à cet égard.

Il n’est certes pas souhaitable que l'Organisation, dont les fonctions
s'exercent dans le domaine de la santé mondiale et sont manifestement
d'ordre humanitaire et non politique, décide de transférer le Bureau pour
des motifs politiques. Néanmoins, une fois que Organisation constate
après mûre réflexion — et ce processus ne concerne pas la Cour — qu'il est
superflu ou impossible d'exercer ses fonctions par le truchement du Bureau
d'Alexandrie, le transfert ou le déménagement de celui-ci relève sans nul
doute de la compétence de l'Assemblée mondiale de la Santé. L'article 18
de la Constitution de l'OMS dispose qu'une des principales fonctions de
l'Assemblée de la Santé est d’arréter la politique de l'Organisation. Rien
dans l'accord de 1951 entre l'OMS et l'Egypte ne saurait affecter l'exercice
de cette fonction.

84
INTERPRÉTATION DE L’ACCORD (OP. IND. ODA) 154

51. En examinant selon quelles conditions et quelles modalités le trans-
fert peut être effectué, l'Organisation doit dûment tenir compte d’un
certain nombre de facteurs. Comme le prévoit l’article 28, le Conseil exé-
cutif a notamment pour fonction d’appliquer les décisions et les directives
de l’Assemblée de la Santé. Etant donné que la définition des zones
géographiques et l'établissement d’ organisations régionales ont été décidés
par l’Assemblée, et que la date à laquelle le Bureau a commencé à fonc-
tionner a été déterminée par le Conseil exécutif en tenant dûment compte
de la commodité de l'Etat hôte, des consultations, plutôt que des négo-
ciations, menées de bonne foi et dans un esprit de coopération sur les
conditions et modalités du transfert, et notamment sur la durée de la
période de transition, devraient avoir lieu entre POMS et l'Etat hôte avant
que le Conseil exécutif n’arrête sa décision. Mais ces consultations sont une
question qui ne relève pas des clauses de négociation et de préavis de la
section 37 de laccord de 1951 entre POMS et l'Egypte.

(Signé) Shigeru ODA.

85
